Citation Nr: 0900307	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on a direct basis or under 38 U.S.C.A. § 1151 
(claimed as a result of VA treatment for PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to July 
1947.  He died on September [redacted], 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs Regional Office in San Diego, California.


FINDINGS OF FACT

1.  The veteran died in September 2003.  The death 
certificate lists the immediate cause of death as 
hypoxia/respiratory distress, due to upper gastrointestinal 
bleed, due to possible stress gastritis with cause unknown.  
Another significant factor listed as contributing to death 
was osteopetrotic hip fracture due to a fall on August 23, 
2003, for which the veteran underwent right hip arthroplasty 
on August 27, 2003.

2.  At the time of his death, the veteran was in receipt of 
an award of service connection for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling, 
effective February 26, 1998.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

4.  The veteran was not rated 100 percent disabled for 10 
years prior to his death.

5.  The veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.
CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1151, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's treatment for PTSD, particularly a 
number of medications, led to the veteran's death.  
Additionally, she asserts that VA medical personnel were 
negligent in treating the veteran's PTSD and the hip fracture 
that occurred approximately 12 days before his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
September 2003.  The death certificate lists the cause of his 
death as hypoxia/respiratory distress, due to upper 
gastrointestinal bleed, due to possible stress gastritis with 
cause unknown.  One other condition, an osteopetrotic hip 
fracture due to a fall on August 23, 2003, resulting in right 
hip arthroplasty on August 27, 2003, was cited as 
contributing to death, providing some very limited evidence 
against this claim (as PTSD was not indicated as contributing 
to the veteran's death).

At the time of his death, the veteran was in receipt of an 
award of service connection for PTSD at an evaluation of 100 
percent disabling, effective February 26, 1998.  Service 
connection was not in effect for any other disabilities, 
providing more limited evidence against this claim.

The veteran's service medical records (SMRs) do not show that 
he was ever diagnosed with any respiratory or 
gastrointestinal problems while in service.  The Board finds 
that the SMRs provide more limited evidence against this 
claim.

The post-service medical evidence consists of a number of 
medical records regarding the veteran's treatment for PTSD, 
depression, alcoholism, chest pain, and a number of other 
illnesses.  However, there is no medical evidence connecting 
or indicating a connection with the respiratory or 
gastrointestinal problems and service or the service 
connected PTSD.  

The Board finds that the post-service medical records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The Board acknowledges the state of the veteran's health as 
described by the post-service medical records and submitted 
statements.  However, the appellant's assertions that the 
veteran's service connection for PTSD should be effective 
since 1981, or even since separation from service in 1947, 
are unfounded, particularly because the veteran was not given 
a confirmed diagnosis of PTSD until July 1999, and because no 
claim was filed before February 1998.  Additionally, 
attributing the veteran's physical illnesses that resulted in 
his death to a psychiatric disability, even one for which he 
was service connected, would require leaps of reasoning and 
judgment that the Board cannot make.  Nothing in the medical 
record indicates that the veteran's PTSD resulted in his 
death, providing evidence that outweighs the appellant's 
statements.  

The Board finds that the post-service treatment records 
provide evidence against this claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(hypoxia/respiratory distress, due to upper gastrointestinal 
bleed, due to possible stress gastritis with cause unknown, 
and contributing hip fracture and right hip arthroplasty) was 
related to his service.  The Board finds that the medical 
evidence that supports this claim is clearly outweighed by 
the medical evidence against his claim.  Accordingly, the 
claim must be denied.

The Board has considered the appellant's written testimony 
and internet articles, submitted in support of the argument 
that the veteran's cause of death should be service 
connected.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Psychiatric disease is not capable of lay diagnosis, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's statements are outweighed by 
the medical evidence (not indicating evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the veteran's 
cause of death.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
veteran's psychiatric health.  She has not demonstrated the 
requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

In any event, the Board must find that the appellant's 
statements and evidence are outweighed by the service and 
post-service medical record, which the Board finds clearly 
provides evidence against this claim, indicating that death 
was caused by a disability that began many years after 
service with no connection to service. 

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: (1) the veteran's death was not the 
result of his own willful misconduct, and (2) at the time of 
death, the veteran was receiving or was entitled to receive 
compensation for service-connected disability that was (i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death, (ii) rated by 
VA as totally disabling continuously since the veteran's 
separation from service and for at least 5 years immediately 
preceding death, or (iii) rated by VA as totally disabling 
for a continuous period of not less than one year immediately 
preceding death, if the veteran was a former POW who died 
after September 30, 1999.  38 C.F.R. § 3.22

The veteran was released from active duty in July 1947.  He 
was granted a 100 percent disability evaluation for PTSD 
effective February 26, 1998, and he died on September [redacted], 
2003.  Unfortunately, the veteran was not rated totally 
disabled by VA for at least 10 years preceding his death.  
There is also no evidence that the veteran was a former POW.

The appellant contends that the veteran's death was possibly 
due to treatment he received at the La Jolla, California VA 
Medical Center (the VAMC at issue in this case) in the time 
leading up to his death.

The medical evidence indicates that the veteran was housed at 
a VA approved nursing home beginning in July 2003.  After 
suffering a hip fracture due to a fall on August 23, 2003, 
the veteran was treated in-patient at the La Jolla VAMC, 
receiving a right hip arthroplasty on August 27, 2003.  The 
veteran was still an admitted patient at the La Jolla VAMC 
upon his death on September [redacted], 2003.

The appellant in this case contends in part that the 
veteran's death was the result of VA treatment and seeks 
compensation under 38 U.S.C.A. § 1151.  Effective October 1, 
1997, the United States Congress amended 38 U.S.C.A. § 1151.  
See § 422(a) of PL 104-204.  The purpose of the amendment 
was, in effect, to overrule the United States Supreme Court 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence was necessary for recovery 
under § 1151.  In pertinent part, § 1151, as amended, reads 
as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) disability or additional 
disability or death, (2) that VA hospitalization, treatment, 
surgery, examination, or training was the cause of such 
disability or death, and (3) that there was an element of 
fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability or 
death resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation "is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

Simply stated, the statutory prerequisites for compensation 
under 38 U.S.C.A. § 1151 have not been met.  The evidence of 
record has failed to establish either an unforeseeable event 
or carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care.  Accordingly, the preponderance of the evidence is 
against the appellant's claim, and compensation for cause of 
the veteran's death under 38 U.S.C.A. § 1151 is not 
warranted.  As such, the Board finds no reasonable basis upon 
which to predicate a grant of the benefits sought on appeal.

The Board also finds that the post-service medical record, as 
a whole, provides highly probative evidence against this 
claim, clearly indicating that the requirements of 
compensation under 38 U.S.C.A. § 1151 for a claim filed after 
October 1997 are not met.  In fact, the Board finds that the 
treatment records cited above provide evidence against such a 
finding, outweighing the appellant's statements to the VA.

In this case, the Board finds that the post-service treatment 
records provide evidence against this claim, failing to 
indicate that the requirements of the statute in this case 
have been met.  There is simply no indication of a problem 
associated with the veteran's treatment that was 
unforeseeable or the result of negligence, outweighing the 
appellant's statement that there was some form of problem.  
Side effects from medications used to treat PTSD do not 
indicate any form of negligence of VA's treatment of the 
veteran.  

In this case, there is no basis in the record to assume that 
administering proper medications for PTSD to the veteran, or 
performing an arthroplasty on a fractured hip, was an act of 
"carelessness, negligence, lack of proper skill, [or] error 
in judgment" other than the appellant's unsubstantiated 
medical opinion that this caused the veteran's death.  
Clearly the doctors at that time were attempting to deal with 
the veteran's PTSD symptoms and later his fractured right 
hip.  Further, it is not clear from the record that the 
medications or surgery caused the veteran's death. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records through September 2003.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


